Case 5:17-cv-02514-JGB-SHK Document 242 Filed 01/02/20 Page 1 of 6 Page ID #:5051



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.      5:17-cv-02514-JGB (SHKx)                             Date: January 2, 2020
   Title: Raul Novoa, et al. v. The Geo Group, Inc.



   Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                 D. Castellanos                                        Not Reported
                 Deputy Clerk                                         Court Reporter


      Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                 None Present                                          None Present


   Proceedings (IN CHAMBERS): ORDER GRANTING DEFENDANT’S MOTION FOR
                              PROTECTIVE ORDER

                                         I.    BACKGROUND

          The background of this matter is set forth in detail in the District Judge’s Order (1)
  GRANTING Plaintiffs’ Motion for Class Certification (Dkt. No. 192); (2) DENYING
  Defendant’s Motion to Exclude (Dkt. No. 211); and (3) VACATING the December 2, 2019
  Hearing (“Order Granting Class Cert.”) and is incorporated into this Order. Electronic Case
  Filing Number (“ECF No.”) 223, Order Granting Class Cert. at 3-8. On December 6, 2019, the
  District Judge issued an Order on Plaintiffs’ Motion for Class Certification (“Order on Class
  Cert.”) and in it defined the three classes: the Adelanto Wage Class, the Adelanto Forced Labor
  Class, and the Nationwide HUSP Class. ECF No. 229, Order on Class Cert. at 1-3. In it, the
  Court also identified the class representatives and class counsel. Id. at 3.

     On December 4, 2019, the parties participated in a telephonic conference regarding the
  deposition that Plaintiffs seek to take of George Zoley, the Chief Executive Officer (“Zoley” or
  “CEO”) and founder of Defendant the Geo Group, Inc. (“Defendant” or “GEO”), ECF No.
  226, and on December 6, 2019, the parties filed a Joint Stipulation for Protective Order Briefing.
  ECF No. 228. Pursuant to that briefing schedule, Defendant filed its Motion for Protective
  Order (“Motion” or “Mot.”) on December 10, 2019, ECF Nos. 230, 231; Plaintiffs filed their
  Opposition to Motion (“Opposition” or “Opp’n”) on December 16, 2019, ECF No. 233; and
  Defendant filed its Reply in Support of Motion (“Reply”) on December 20, 2019. ECF No. 235.
  The matter is ready for decision and for the reasons set forth below, the Motion is GRANTED.

   Page 1 of 6                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk DC
Case 5:17-cv-02514-JGB-SHK Document 242 Filed 01/02/20 Page 2 of 6 Page ID #:5052




                                          II.     DISCUSSION

          A. General Legal Standards Regarding Discovery

         In Dale Evans Parkway 2012, LLV. v. Nat’l Fire and Marine Ins. Co., ED CV 15-979-JGB
  (SPx), 2016 WL 7486606, at *3–4 (C.D. Cal. Oct. 27, 2016), this Court provided the following
  applicable general scope for discovery under Federal Rule of Civil Procedure 26 (“Rule 26”):

          Fed. R. Civ. P. 26(b) permits “discovery regarding any nonprivileged matter that is
          relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). To be relevant,
          the information sought “need not be admissible in evidence”; however, it must be
          “proportional to the needs of the case.” Id. In determining the needs of the case,
          the court “consider[s] the importance of the issues at stake in the action, the
          amount in controversy, the parties’ relative access to relevant information, the
          parties’ resources, the importance of the discovery in resolving the issues, and
          whether the burden or expense of the proposed discovery outweighs its likely
          benefit.” Id. A “relevant matter” under Rule 26(b)(1) is any matter that “bears
          on, or that reasonably could lead to other matters that could bear on, any issue that
          is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351,
          98 S. Ct. 2380, 57 L.Ed. 2d 253 (1978). Relevancy should be “construed ‘liberally
          and with common sense’ and discovery should be allowed unless the information
          sought has no conceivable bearing on the case.” Soto v. City of Concord, 162
          F.R.D. 603, 610 (N.D. Cal. 1995) (quoting Miller v. Pancucci, 141 F.R.D. 292, 296
          (C.D. Cal. 1992)).

          B. Standards Regarding Apex Depositions

          The applicable standards regarding “apex” depositions are set out in detail, and adopted
  by this Magistrate Judge, in Hunt v. Cont’l Cas. Co., No. 13-CV-05966-HSG, 2015 WL 1518067,
  at *1–2 (N.D. Cal. Apr. 3, 2015):

          Federal Rule of Civil Procedure 26(c)(1) provides that “[t]he court may, for good
          cause, issue an order to protect a party or person from annoyance, embarrassment,
          oppression, or undue burden or expense,” including by prohibiting a deposition or
          limiting its scope. Fed.R.Civ.P. 26(c)(1)(A) and (B). “For good cause to exist,
          the party seeking protection bears the burden of showing specific prejudice or
          harm will result if no protective order is granted.” In re Transpacific Passenger
          Air Transp. Antitrust Litig., No. C 07–05634 CRB, 2014 WL 939287, at *1
          (N.D.Cal.2014) (citing Phillips v. GMC, 307 F.3d 1206, 1210–1211 (9th
          Cir.2002)). Absent extraordinary circumstances, it is rare for a court to disallow
          the taking of a deposition. See Blankenship v. Hearst Corp., 519 F.2d 418, 429
          (9th Cir.1975) (“[A] strong showing is required before a party will be denied
          entirely the right to take a deposition.”) (internal quotations and citations
          omitted); In re Google Litig., No. C 08–03172 RMW, 2011 WL 4985279, at *2

   Page 2 of 6                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk DC
Case 5:17-cv-02514-JGB-SHK Document 242 Filed 01/02/20 Page 3 of 6 Page ID #:5053



          (N.D.Cal.2011) (“A party seeking to prevent a deposition carries a heavy burden
          to show why discovery should be denied.”); Apple Inc. v. Samsung Electronics
          Co., Ltd., 282 F.R.D. 259, 263 (N.D.Cal.2012) (“[I]t is very unusual for a court to
          prohibit the taking of a deposition altogether absent extraordinary
          circumstances.”) (internal quotations and citation omitted); Powertech
          Technology, Inc. v. Tessara Inc., No. C 11–6121 CW, 2013 WL 3884254, at *1
          (N.D.Cal.2013) (same).
                  “In determining whether to allow an apex deposition [i.e., the deposition
          of a high-level executive], courts consider (1) whether the deponent has unique
          first-hand, non-repetitive knowledge of facts at issue in the case and (2) whether
          the party seeking the deposition has exhausted other less intrusive discovery
          methods.” Apple v. Samsung, 282 F.R.D. at 263. A district court has broad
          discretion to determine whether, on the totality of the record, a party seeking a
          protective order has met its burden of showing good cause to block an apex
          deposition. See Apple v. Samsung, 282 F.R.D. at 262–263 (finding that upon a
          party’s showing of good cause, the court has discretion to limit or preclude an
          apex deposition, particularly where the discovery sought can be obtained from a
          less burdensome source); In Re Google Litig., 2011 WL 4985279 at *2 (finding
          that when a party seeks to pursue an apex deposition, “the court may exercise its
          discretion under the federal rules to limit discovery” by precluding or limiting the
          deposition). The party seeking to take such a deposition does not need to prove
          conclusively in advance that the deponent definitely has unique, non-repetitive
          information; instead, “where a corporate officer may have any first-hand
          knowledge of relevant facts, the deposition should be allowed.” Grateful Dead
          Productions v. Sagan, No. C 06–7727(JW) PVT, 2007 WL 2155693, at *1, n. 5
          (N.D.Cal.2007) (emphasis in original) (citing Blankenship, 519 F.2d at 429 and
          Anderson v. Air West, Inc., 542 F.2d 1090, 1092–93 (9th Cir.1976)). See also
          Powertech, 2013 WL 3884254 at *2 (noting that the party seeking deposition
          “was not required to prove that [deponent] certainly has [relevant] information”).
          Nor has formal “exhaustion” been viewed as an absolute requirement; instead,
          exhaustion of other discovery methods is an important, but not dispositive,
          consideration for a court to take into account in deciding how to exercise its
          discretion. In re Transpacific, 2014 WL 939287 at *5 (noting that exhaustion of
          other discovery routes is an “important consideration” but not a necessary
          precondition to the taking of an apex deposition).

         Additionally, as in Hunt, No. 13-CV-05966-HSG, 2015 WL 1518067, at *1, n.1,
  this Magistrate Judge also finds that the burden remains with the party seeking the
  protective order, in this case Defendant, to prevent the taking of the deposition.

          C. Analysis

         Defendant argues that this Court should issue a protective order preventing the
  deposition of its CEO because the information that Plaintiffs are seeking from its CEO is not
  relevant, ECF No. 230, Motion at 8, and that the information could have been sought by other
   Page 3 of 6                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk DC
Case 5:17-cv-02514-JGB-SHK Document 242 Filed 01/02/20 Page 4 of 6 Page ID #:5054



  means, such as written discovery and depositions of other persons at Defendant. Id. at 15. In
  support of its motion, Defendant’s provided the declaration of its counsel and its CEO as well as
  a true and correct copy of the correspondence between the parties leading up to this dispute.
  ECF No. 231, Declaration and Materials in Support of Motion (“Dec.”).

         In their opposition, Plaintiffs argue that Defendant has not carried its burden and argue
  that Defendant’s CEO’s deposition is appropriate to allow Plaintiffs to explore the following
  areas:

                    “[I]nteractions with ICE officials before, during, and after a February 2019,
                     meeting at ICE Headquarters in Washington, D.C. about this and other cases
                     pending against GEO.” ECF No. 233, Opp’n at 2.

                    Defendant’s CEO’s testimony “about how [the CEO] derived knowledge from
                     ICE that [the CEO] apparently used in orchestrating the termination of the City’s
                     IGSA, and it replacing it with a direct contract between ICE and GEO.” Id.

          Plaintiffs also argue that “both lines of inquiry bear directly on GEO’s affirmative
  defenses of preemption, derivative sovereign immunity, and inter-governmental immunity.” Id.
  Finally, Plaintiffs argue that they are forced to go this route because Defendant “blocked
  Plaintiffs’ attempts to obtain this information through other means, including interrogatories,
  requests for production, and depositions of two GEO corporate vice-presidents, GEO’s Warden
  at Adelanto, and a 30(b)(6) corporate representative.” Id.

          At the outset, there is no dispute that Defendant’s CEO is a high level executive to whom
  the “apex” deposition analysis applies. Consequently, the Magistrate Judge now turns to the
  reasons for depositions and determines whether Defendant’s objections sufficiently outweigh
  those reasons.

                     1. The IGSA Related Issues

          With respect to the areas of inquiry, Plaintiffs’ discuss the inter-governmental service
  agreement (“IGSA”) between ICE and the City of Adelanto and its relevance to the case.
  Specifically, Plaintiffs argue that “presence or absence with the City [of Adelanto] may affect
  GEO’s obligations under California law.” Id. at 4. Plaintiffs also argue that “[t]he company’s
  performance under these agreements, the parties’ interpretation of the terms, and GEO’s ability
  to change these agreements at its own initiation—rather than at the behest of ICE, may all affect
  the viability of GEO’s immunity defenses.” Id.

          As to the importance of Defendant’s CEO’s potential testimony to this issue, Plaintiffs
  argue that the CEO’s communications with City of Adelanto were misrepresented in the CEO’s
  declaration. Id. at 4-5. Plaintiffs then cite to the transcripts of depositions already taken and
  point to discrepancies as the reason for further warranting Zoley’s deposition. Id. at 5-8.




   Page 4 of 6                          CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk DC
Case 5:17-cv-02514-JGB-SHK Document 242 Filed 01/02/20 Page 5 of 6 Page ID #:5055



           In its opening brief, Defendant referred to and attached an e-mail chain between
  Defendant’s counsel and Plaintiffs’ counsel regarding the conferral regarding the deposition and
  in it Plaintiffs’ counsel refers to the IGSA as the basis for warranting the deposition. ECF No.
  231, Dec. at-1 at 2-7. In its reply, after having the opportunity to review Plaintiffs’ Opposition
  here, Defendant more directly addresses the IGSA and argues that Plaintiffs do not “assert that
  such discussions, if they happened, would actually be relevant to GEO’s defenses , hedging their
  bet with the caveat ‘to the extent that the City’s termination of the IGSA bears on GEO’s
  obligations under California law.’” ECF No. 235 at 3.

           Based on the record before it, the Magistrate Judge agrees with Defendant’s argument
  that it is difficult to understand how Zoley’s discussions with the City of Adelanto’s officials will
  impact the legal analysis regarding Defendant’s immunity defenses. Additionally, Plaintiffs do
  not provide any guidance in this regard nor do Plaintiffs illustrate how this testimony would be
  relevant to the California causes of action. On this basis alone, the Magistrate Judge does not
  believe the deposition of Defendant’s CEO is warranted because the information sought is not
  relevant – even under the broad relevancy standard used in discovery.

          Additionally, though not required, Plaintiffs failed to show they have even sought this
  information through other means, much less exhausted the other mechanisms. Though Plaintiffs
  argue that Defendant “blocked Plaintiffs’ attempts to obtain this information through other
  means, including interrogatories, requests for production, and depositions of two GEO corporate
  vice-presidents, GEO’s Warden at Adelanto, and a 30(b)(6) corporate representative,” ECF No.
  233 at 2, other than the purported inconsistent testimony of various witnesses, Plaintiffs do not
  identify examples of such behavior. On the other side, Defendant’s counsel stated in his attached
  declarations that upon a review of “Plaintiffs’ discovery requests and noticed 30(b)(6) topics[,]
  [n]one of the discovery requests or 30(b)(6) topics seek information about Dr. Zoley’s role at or
  related to the Adelanto Facility, role related to issues relevant to this case, or even his role more
  generally within GEO.” ECF No. 231 at 2; see also ECF No. 235-1 at 2 (noting that upon review
  of various RFPs and RFAs “none of the requests seek information about Mr. Zoley’s meetings
  with Adelanto”).

         Consequently, taking this “important consideration” into account, In re Transpacific,
  2014 WL 939287 at *5, the Magistrate Judge does not believe that an “apex” deposition is
  warranted on this basis.

                 2. Interactions With ICE Officials

          This basis also fails for the same reasons.

          First, Plaintiffs do not explain how Zoley’s interactions with ICE officials is relevant to
  the claims of, essentially, underpaying or not paying detainees at Defendant run facilities or the
  defenses that Plaintiffs believes Defendant’s may assert in this case.

         Second, Plaintiffs offer no argument or evidence to counter Defendant’s claim that
  “Plaintiffs have not previously sought information specifically related to the alleged
  communications with ICE or the City of Adelanto from any past GEO deponents (other than the
   Page 5 of 6                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk DC
Case 5:17-cv-02514-JGB-SHK Document 242 Filed 01/02/20 Page 6 of 6 Page ID #:5056



  questions put to Mr. Venturella).” ECF No. 230 at 15. Again, though not a pre-requisite to
  warranting the deposition of Defendant’s CEO, it is an important consideration.

                                       III.    CONCLUSION

    For the reasons previously set forth, the Court finds Defendant has carried its burden and
  GRANTS Defendant’s Motion for Protective Order.

          IT IS SO ORDERED.




   Page 6 of 6                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk DC
